DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 and 13-15 in the reply filed on 26 March 21 is acknowledged.
Claims 11-12 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (product), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 5 recites the limitation “stirring rate is in a range of 100r/min to 300r/min.” The limitation is indefinite, because a number of revolutions per minute does not sufficiently define a step of stirring specifying a stirring rate, since it is not clear what is revolving or what the size of a rotating structure with the recited rate is. Examiner considers the limitation to include a stirring rate for a conventional magnetic stirrer, since paragraphs [0069, 0080] of the specification describe a magnetic stirrer without detail.
Claim 14 recites the limitation “dehydrating for 3 to 5 times.” The limitation is indefinite, because it is not clear what is meant by “dehydrating,” since it is not clear what it means to dehydrate something which has already been dehydrated. Examiner considers the step “dehydrating” to include partially dehydrating.
Claims 13-14 are rejected as depending from rejected Claim 5.
Allowable Subject Matter
Claims 1-4, 6-10, and 15 are allowed.
Claims 5, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Lee (KR 20140114732)
Winkler et al. (US 2010/0061077)
Regarding Claim 1, Lee (KR 20140114732) teaches a method for preparing a ceramic composite material, comprising adding alumina seed powder to a mixed aqueous solution of Y(NO3)3 - 6H2O 
Regarding Claim 1, Winkler et al. (US 2010/0061077) teach a method for preparing a ceramic composite material, comprising preparing an aluminum salt solution [0036] and a fluorescent powder [0006, 0018-0019]. US’077 fails to teach steps of dispersing the fluorescent powder in a buffer solution with a pH value between 4.5 to 5.5 to obtain a suspension, titrating the suspension with the aluminum salt solution, or mixing an mixed alumina powder with alumina-coated fluorescent powder. 
No other prior art which teaches or suggests every feature of Claim 1 has been identified as of the time of this Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712